SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Richard Wilbern, pro se, appeals from a judgment entered December 13, 2002 by the United States District Court for the Western District of New York (Michael A. Telesca, Judge) granting the defendant’s motion for summary judgment in its entirety and dismissing the plaintiffs claims of employment discrimination, hostile work environment, and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(3), and the New York State Human Rights Law, N.Y. Exec. Law § 296. We assume familiarity with the facts, procedural context, and the issues on appeal.
For substantially the reasons stated by the District Court, the judgment is AFFIRMED, and the appellant’s motion, filed October 12, 2004, for “Reversal of the District Court’s order in its entirety” is DENIED.